NO.
12-06-00349-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: NEXION HEALTH AT OAK
MANOR, INC. D/B/A OAK MANOR          §          ORIGINAL
PROCEEDING
NURSING HOME,
RELATOR     §
 


















 
 

MEMORANDUM
OPINION
            On
January 16, 2008, this court delivered an opinion conditionally granting the
petition for writ of mandamus filed by Nexion Health at Oak Manor, Inc. d/b/a
Oak Manor Nursing Home.  That opinion
ordered Respondent, the Honorable Campbell Cox II, Judge of the 145th Judicial
District Court, Nacogdoches, County, Texas, to vacate his order dated August 8,
2006 denying Nexion’s motion to dismiss and to sign an order granting such
motion.  Subsequently, on January 17,
2008, Respondent signed an order complying with this court’s order and opinion
of January 16, 2008.
            All
issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not
issue.  Accordingly, this original
proceeding is dismissed.
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered January 23, 2008.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)